Citation Nr: 0902666	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a foot disability, 
to include as secondary to service-connected intervertebral 
disc syndrome status post discectomy.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
intervertebral disc syndrome status post laminectomy prior to 
July 7, 2008.

4.  Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome status post laminectomy from 
July 7, 2008.

5.  Entitlement to an increased rating for radiculopathy of 
the right lower extremity, to include the right leg, right 
foot, and right toes, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased rating for radiculopathy of 
the left lower extremity, to include the left leg, left foot, 
and left toes, currently evaluated as 20 percent disabling.

7.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), 
depression, and anxiety.

8.  Entitlement to an initial compensable evaluation for 
constipation.

9.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In October 2007, the Board remanded the 
case for additional development.

(The decision below addresses the claims on appeal except for 
the claim of service connection for a right shoulder 
disability.  That claim is addressed in the remand that 
follows the Board's decision.)




FINDINGS OF FACT

1.  The veteran does not have a foot disability.

2.  Prior to March 14, 2007, the veteran's service-connected 
intervertebral disc syndrome status post laminectomy was 
manifested by disability that equated to forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; ankylosis or any incapacitating 
episode as defined by VA was not shown.

3.  From March 14, 2007, the veteran's service-connected 
intervertebral disc syndrome status post laminectomy has been 
manifested by disability that equates to forward flexion of 
the thoracolumbar spine to worse than 30 degrees; ankylosis 
or any incapacitating episode as defined by VA has not been 
shown.

4.  Prior to July 7, 2008, the veteran's radiculopathy of 
both the right and left lower extremities, to include the 
legs, feet, and toes, resulted in disability tantamount to no 
worse than mild incomplete paralysis of the sciatic nerve.

5.  From July 7, 2008, the veteran's radiculopathy of both 
the right and left lower extremities, to include the legs, 
feet, and toes, has resulted in disability tantamount to no 
worse than moderately severe incomplete paralysis of the 
sciatic nerve.

6.  Since the award of service connection, the veteran's 
service-connected psychiatric disability (PTSD, depression, 
and anxiety) has been manifested by symptoms that include 
depressed and anxious mood, irritability, anger, intrusive 
thoughts, hypervigilance, startle response, flashbacks, 
avoidant behavior, nightmares, sleep impairment, and 
restricted affect, which have resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

7.  Since the award of service connection, the veteran's 
constipation has been intermittent, resulting in no worse 
than mild disturbances of bowel function with occasional 
episodes of abdominal distress.

8.  Since the award of service connection, the veteran's 
headaches have not been manifested by prostrating attacks.


CONCLUSIONS OF LAW

1.  The veteran does not have a foot disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; or that is the result of or 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008); 38 C.F.R. § 3.310 (2006).

2.  Prior to March 14, 2007, the criteria for a rating in 
excess of 20 percent for service-connected intervertebral 
disc syndrome status post laminectomy were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2008).

3.  From March 14, 2007 to July 7, 2008, the criteria for a 
40 percent rating for service-connected intervertebral disc 
syndrome status post laminectomy were met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2008).

4.  From March 14, 2007, the criteria for a rating in excess 
of 40 percent for service-connected intervertebral disc 
syndrome status post laminectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2008).

5.  Prior to July 7, 2008, the criteria for a rating in 
excess of 20 percent for service-connected radiculopathy of 
the right lower extremity, to include the right leg, right 
foot, and right toes, were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2008).



6.  From July 7, 2008, the criteria for a 40 percent rating 
for service-connected radiculopathy of the right lower 
extremity, to include the right leg, right foot, and right 
toes, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

7.  Prior to July 7, 2008, the criteria for a rating in 
excess of 20 percent for service-connected radiculopathy of 
the left lower extremity, to include the left leg, left foot, 
and left toes, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

8.  From July 7, 2008, the criteria for a 40 percent rating 
for service-connected radiculopathy of the left lower 
extremity, to include the left leg, left foot, and left toes, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

9.  Since the award of service connection, the criteria for a 
rating in excess of 30 percent for PTSD, depression, and 
anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

10.  Since the award of service connection, the criteria for 
an initial compensable rating for constipation have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.114, Diagnostic 
Code 7319 (2008).

11.  Since the award of service connection, the criteria for 
an initial compensable rating for headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.124a, Diagnostic 
Code 8100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised while the 
case was in remand status, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for a foot disability and for the rating issues on 
appeal has been accomplished.  Through October 2004, November 
2004, January 2005 (erroneously dated as January 2004), 
September 2005, March 2007, and April 2008 notice letters, 
the RO notified the veteran and his representative of the 
information and evidence needed to substantiate both the 
underlying claims of service connection and the claims for 
higher ratings.  The veteran was provided with the general 
criteria for assigning disability ratings and effective dates 
in the April 2008 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

Additionally, letters dated in April 2008, May 2008, and 
August 2008 set forth the general criteria for assigning 
disability ratings and listed the applicable diagnostic codes 
and rating criteria for evaluating psychiatric disabilities, 
disabilities of the sciatic nerve, intervertebral disc 
syndrome, headaches, and constipation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Although the complete notice 
was not provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
June 2008, July 2008, and September 2008, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the notice letters sent to the 
veteran satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  The letters notified the veteran 
that VA was responsible for obtaining relevant records from 
any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such 
as from a state, private treatment provider, or an employer.  
Consequently, a remand of these claims for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claim of service connection for a foot disability or the 
rating issues on appeal.  The veteran's service medical 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Lincoln and Omaha, Nebraska.  Records from 
multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, the veteran 
has been provided examinations in connection with the claims, 
including examinations in accordance with the October 2007 
remand, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of these claims on 
appeal that need to be obtained.  Thus, VA has properly 
assisted the veteran in obtaining any relevant evidence.

II. Analysis

A. Service Connection for a Foot Disability

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Under 38 C.F.R. 
§ 3.310, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this 
regard, the Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  

The veteran contends that he has a foot disability that is 
the result of his active military service.  He states that he 
was issued shoe inserts during service.  Alternatively, the 
veteran contends that he has a foot disability that was 
caused or aggravated by his service-connected intervertebral 
disc syndrome.  Thus, he believes that service connection is 
warranted on either a direct or secondary basis.

Post-service VA treatment records and examination reports 
document complaints from the veteran of pain and numbness in 
the feet, including in the toes.  Records reflect the use of 
orthotic inserts in his shoes.  A February 2005 VA examiner 
appeared to attribute symptoms involving the feet, at least 
on the left side, to sciatic symptoms.  (The veteran is 
currently service connected for radiculopathy of both lower 
extremities associated with intervertebral disc syndrome of 
the lumbar spine, to include the feet and toes.)

The Board remanded the claim in October 2007, in part, to 
identify any current disability associated with the feet.  In 
July 2008, the veteran underwent VA examination pursuant to 
the remand.  The examiner reviewed the claims file, including 
VA treatment records and examination reports.  The examiner 
agreed with the February 2005 assessment, in that the veteran 
does not have a specific foot condition, but rather a lumbar 
spine condition with radiculopathy that includes symptoms 
into the feet.  The examiner noted that the veteran had not 
sustained a specific injury or trauma involving the feet 
bilaterally.  According to the examiner, the prior treatment 
records did not contain a foot diagnosis, such as plantar 
fasciitis, pes planus, pes cavus, or metatarsalgia.  The 
veteran reported symptoms of pain, tingling, numbness, and 
paresthesias in the feet.  The examiner attributed the 
symptoms to flare-ups of the veteran's lumbar spine condition 
with radiculopathy.  Additionally, although the veteran 
utilizes custom orthotic inserts, rest, elevation, and 
soaking of the feet, there is no diagnostic entity regarding 
the feet themselves.  The examiner concluded that the 
veteran's symptoms involving the feet represent a component 
of the symptom complex of his lumbar spine disease with 
radiculopathy into the lower extremities.

Based on the July 2008 VA examination, the veteran does not 
have a disability of either foot.  The symptomatology 
involving the feet is attributable to his bilateral 
radiculopathy of the lower extremities, for which the veteran 
is already service connected.  The VA examiner's finding is 
probative of the issue and it is consistent with the other 
evidence of record.  To the extent that the veteran's 
symptoms involving the feet result in impairment, that 
impairment is accounted for in the disability ratings for 
service-connected radiculopathy of the lower extremities.  

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  The evidence reflects that the veteran does 
not have a foot disability.  In the absence of proof of 
current disability, the claim of service connection may not 
be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, service connection for a foot disability is not 
warranted on either a direct or secondary basis.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

B. Higher Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, as in the case of the claims concerning 
intervertebral disc syndrome and radiculopathy of the lower 
extremities, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

For claims where the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
psychiatric, constipation, and headaches claims are appeals 
of initial evaluations for those disabilities.

Intervertebral Disc Syndrome

The veteran was initially granted service connection for 
intervertebral disc syndrome status post discectomy in August 
1998.  A 10 percent rating was assigned under Diagnostic Code 
5293 for intervertebral disc syndrome.  In July 2002, the 
disability rating was increased to 20 percent.  The 20 
percent evaluation was continued by a December 2002 rating 
decision.  In December 2004, the veteran filed a claim for an 
increased rating.  In March 2005, the RO again continued the 
20 percent rating under Diagnostic Code 5243, a revised 
version of the diagnostic code for intervertebral disc 
syndrome.  During the remand process, the RO increased the 
evaluation to 40 percent based on the results from a July 
2008 VA examination and characterized the disability as 
intervertebral disc syndrome status post laminectomy.  The 
effective date for the 40 percent rating was set as July 7, 
2008-the date of the VA examination.  Thus, the RO has 
established a staged rating.  See Hart, 21 Vet. App. at 509-
10.  Consequently, the Board will address whether the veteran 
is entitled to an evaluation in excess of 20 percent for 
intervertebral disc syndrome status post laminectomy prior to 
July 7, 2008, and whether he is entitled to an evaluation in 
excess of 40 percent for intervertebral disc syndrome status 
post laminectomy from July 7, 2008.

Under Diagnostic Code 5243, the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is used to evaluate intervertebral disc syndrome.  The 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Under the Intervertebral Disc Syndrome Formula, a 20 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

The July 2008 VA examination report documented the veteran's 
range of motion of the thoracolumbar spine as follows:  
flexion to 20 degrees with some tenderness throughout the 
range of motion; extension to 15 degrees, with some 
tenderness throughout the range of motion; lateral flexion to 
20 degrees bilaterally, with some tenderness beginning at 5 
degrees; and rotation to 15 degrees bilaterally, with some 
tenderness beginning at 5 degrees.  The examiner noted that 
there was an increase in pain with repetitive use, but there 
was no additional weakness, excess fatigability, 
incoordination, or lack of endurance.  Significantly, the 
examiner stated that there were no incapacitating episodes 
within the past year and the veteran did not describe such an 
episode.  Additionally, the examiner noted that there was no 
ankylosis present.  An associated x-ray report reflected 
moderate degenerative disc disease at L5-S1, mild 
degenerative disc disease at L1-L2, and minor degenerative 
disc disease at L4-L5.  The examiner provided a diagnosis of 
lumbosacral spine intervertebral disc syndrome and 
degenerative disc disease with bilateral lower extremity 
radiculopathy.

Based on the July 2008 VA examination, a 40 percent rating is 
warranted for the veteran's service-connected intervertebral 
disc syndrome status post laminectomy.  Because the veteran's 
flexion of the thoracolumbar spine was limited to 20 degrees, 
the criteria for a 40 percent rating was met as a 40 percent 
rating is warranted when flexion is limited to 30 degrees or 
less.  A higher rating is not warranted because ankylosis, 
either favorable or unfavorable was not evidenced on 
examination or by x-ray.  Although painful motion was 
evidenced on examination, functional loss due to pain on 
movement is already contemplated by the 40 percent rating.  
Application of 38 C.F.R. §§ 4.40 and 4.45 does not provide a 
basis for a higher rating because the veteran is already 
receiving the highest rating predicated on limitation of 
motion of the lumbar spine without fixation of a spinal 
segment.  See DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. 
App. at 7; Spencer v. West, 13 Vet. App. 376, 382 (2000).

A higher evaluation is also not warranted under the 
Intervertebral Disc Syndrome Formula because incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months were not evidenced by the July 2008 
examination report.  In fact, according to the examiner and 
the veteran's own statements, the veteran did not experience 
an incapacitating episode within 12 months before the 
examination.

The Board notes that Note 1 of the General Rating Formula 
calls for the separate evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment.  In the veteran's case, he is 
already receiving separate ratings for radiculopathy of the 
bilateral lower extremities.  The Board will address the 
propriety of the evaluations of those disabilities in the 
section below.  Besides radiculopathy, no other objective 
neurologic abnormalities have been associated with the 
veteran's intervertebral disc syndrome status post 
laminectomy.  However, the July 2008 VA examiner indicated 
that headaches that the veteran experiences are aggravated by 
the intervertebral disc syndrome.  Also, as a result of 
narcotic pain medication for intervertebral disc syndrome, 
the veteran experiences constipation.  The veteran has been 
granted service connection for headaches and constipation and 
he has appealed the initial ratings.  The propriety of the 
evaluations of those disabilities is also considered in 
separate sections below.

The record does not contain further probative evidence 
regarding the veteran's intervertebral disc syndrome dated 
after July 7, 2008.  A 40 percent rating has been correctly 
assigned since that date.  Accordingly, from July 7, 2008, 
entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome status post laminectomy is 
denied.

Prior to July 7, 2008, the pertinent record consisted of VA 
treatment records and private treatment records from Northrup 
Internal Medicine and Primary Care, Heart and Health 
Solutions, Lincoln Physical Therapy Associates, and Horizon 
Spine Rehabilitation.  Additionally, VA examinations that 
addressed the veteran's intervertebral disc syndrome were 
conducted in October 2004, December 2004, and February 2005.

The October 2004 VA examination report was conducted 
primarily to address the nature of the radicular symptoms and 
it did not document the range of motion of the thoracolumbar 
spine.  The December 2004 VA examiner measured the range of 
motion of the veteran's thoracolumbar spine as follows:  
flexion to 40 degrees; extension to 20 degrees; lateral 
flexion to 20 degrees bilaterally; and rotation to 25 degrees 
bilaterally.  The examiner noted that repetitive motion 
caused pain essentially throughout the range of motion, with 
pain more pronounced at the end points.  However, there was 
no significant increase in incoordination, weakness, or 
fatigue.  The examiner diagnosed the veteran with 
intervertebral disc syndrome in the lumbar discs through S1 
with radiculopathy symptoms into the left foot.

In the February 2005 VA examination report, range of motion 
of the thoracolumbar spine was documented as follows:  
flexion to 75 degrees, with significant discomfort beginning 
at 65 degrees; extension to 20 degrees, with pain at 
15 degrees; lateral flexion to 30 degrees bilaterally; and 
rotation to 30 degrees bilaterally.  The examiner diagnosed 
the veteran with a service-connected low back condition.

Based on the examination reports, no more than a 20 percent 
rating was warranted during this time period.  A 20 percent 
rating was correctly assigned because it was shown that 
forward flexion was greater than 30 degrees but not greater 
than 60 degrees.  Painful repetitive motion was evidenced, 
but it was not shown that the veteran's flexion was limited 
to 30 degrees or less or that favorable ankylosis was present 
in the thoracolumbar spine.  VA and private treatment records 
from this time reflected regular treatment for low back pain 
resulting from the intervertebral disc syndrome.  However, 
the records did not contain range of motion testing results 
that would warrant a rating in excess of 20 percent.

Additionally, incapacitating episodes as defined by VA were 
not noted by the examiners or reported by the veteran at the 
examinations.  In the December 2004 examination report, it 
was reported by the veteran that he had approximately 10 days 
of incapacitating episodes within the last twelve months, but 
there was no indication that prescribed bed rest was 
involved.  In any event, at least four weeks of 
incapacitating episodes in a 12-month period is required for 
a 40 percent rating.

Subsequent to the February 2005 VA examination, the veteran 
received treatment from Horizon Spine for lumbar 
radiculopathy.  Records dated from March 2007 to May 2007 
reflect worsening range of motion of the lumbar spine.  In 
March 2007, the veteran was able to flex to 10 degrees, 
extend to 5 degrees, and bend to the side to 8 degrees on the 
right and 5 degrees on the left.  It was noted that central 
and left low back pain limited all movement patterns.  In 
April 2007, flexion was to 25 degrees and extension was to 15 
degrees.  In May 2007, flexion was to 36 degrees and 
extension was to 18 degrees.

Although the Horizon Spine treatment records did not contain 
objective examinations as full and complete as the VA 
examinations, they contain evidence that the veteran's 
flexion was limited to 30 degrees or less on two occasions.  
The records reflect limitation of motion of the thoracolumbar 
spine that more closely approximates the motion seen at the 
July 2008 VA examination compared to the motion seen at prior 
VA examinations.  Therefore, with resolution of reasonable 
doubt in favor of the veteran, the Board finds that the 
criteria for a 40 percent rating were first met at the time 
of the treatment through Horizon Spine.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  Accordingly, a 40 percent 
rating is warranted for intervertebral disc syndrome status 
post laminectomy, effective March 14, 2007-the date of the 
first treatment record from that time period.  Because 
ankylosis or incapacitating episodes were not evidenced by 
the Horizon Spine treatment records, a rating in excess of 40 
percent is not warranted.

In sum, prior to March 14, 2007, a rating in excess of 20 
percent is not warranted for intervertebral disc syndrome 
status post laminectomy.  A 40 percent rating is warranted 
from March 14, 2007 to July 7, 2008.  However, a rating in 
excess of 40 percent is not warranted from March 14, 2007.



Radiculopathy of the Lower Extremities

When the veteran was granted service connection for 
intervertebral disc syndrome in August 1998, symptoms 
associated with the left sciatic nerve were evaluated as part 
of the lumbar spine disability.  In September 2004, the 
veteran filed a claim for a separate rating for the right 
leg.  In October 2004, he filed a claim for an increase or 
separate rating for the left leg.  By the March 2005 rating 
decision, the RO awarded separate 10 percent ratings for 
radiculopathy of both the right and left lower extremity.  In 
September 2008, the evaluations were increased to 20 percent 
for each lower extremity.  The disabilities have been 
characterized to include the leg, foot, and toes of each 
lower extremity.

The veteran's radiculopathy of the lower extremities has been 
evaluated under Diagnostic Code 8520 for paralysis of the 
sciatic nerve.  Under that diagnostic code, a 10 percent 
rating is for application when there is mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is for 
application when there is moderate incomplete paralysis.  A 
40 percent rating is for application when there is moderately 
severe incomplete paralysis.  A 60 percent rating is for 
application when there is severe incomplete paralysis, with 
marked muscular atrophy.  Finally, an 80 percent rating is 
for application when there is complete paralysis of the 
sciatic nerve as evidenced by the foot dangling and dropping, 
no active movement possible of muscles below the knee, or 
flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a (Diagnostic Code 8520) (2008).

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The veteran states that the radiculopathy causes pain to 
radiate from his low back to his lower extremities.  He also 
experiences numbness and stiffness in the lower extremities.  
The veteran reports that the symptoms, particularly the 
numbness, also affect his feet and toes.  VA and private 
treatment records document treatment for the referenced 
complaints.  

In October 2004, the veteran underwent VA examination in 
connection with his right leg claim.  The purpose of the 
examination was to determine whether he in fact had right-
sided radiculopathy.  In finding that the veteran did have 
radiculopathy in the right lower extremity, the examiner 
noted that there was some "mild" decrease in sensation over 
the right great toe.  A December 2004 VA examiner noted the 
veteran's symptoms and found that there was "mild" 
posterior radiculopathy on the right.  That examiner did not 
characterize the severity of the left-sided radiculopathy, 
but he noted there was a decrease in sensation into the foot 
and toes.  Other than these characterizations of "mild" 
symptoms, there were no definitive findings regarding the 
severity of the veteran's service-connected radicular 
symptoms prior to the October 2007 remand.  As noted above, 
mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating and the veteran has already been awarded a 20 
percent rating for each lower extremity.

In July 2008, the veteran underwent further VA examination 
pursuant to the Board's remand.  After noting the veteran's 
reported symptoms, the examiner stated that the veteran's 
lumbar spine condition with radiculopathy (nerve impairment) 
would be considered "moderately severe."  The finding was 
based on the veteran's history, physical examination, and x-
ray findings.  An electromyogram (EMG) study showed chronic 
neurogenic changes, greater on the left side.  Significantly, 
although bilateral sensory nerve conduction studies were 
within normal limits, bilateral motor conduction studies of 
the nerves of the left leg showed mildly prolonged latencies.

Based on the July 2008 VA examination report, the Board finds 
that the veteran's radiculopathy of the bilateral 
extremities, to include the legs, feet, and toes, has 
resulted in disability tantamount to moderately severe 
incomplete paralysis of the sciatic nerve.  The examiner 
characterized the severity of the veteran's disabilities as 
"moderately severe" after a review of the veteran's history 
and x-ray reports, and a physical examination.  Because the 
nerve involvement does not appear to be wholly sensory in 
nature, the rating does not need to be limited to a mild, or 
at most, moderate degree of evaluation.  In light of the 
finding of moderately severe incomplete paralysis of the 
sciatic nerve, a 40 percent rating is warranted for 
radiculopathy of both the right and left lower extremities.

An evaluation in excess of 40 percent is not warranted 
because disability tantamount to severe or complete paralysis 
has not been evidenced.  The July 2008 VA examiner 
specifically noted that muscle atrophy was not present and 
that the nerve disorder did not affect the function of any 
joint.  The examiner explicitly found the disabilities to be 
moderately severe in nature and his findings indicated that 
the veteran retains some level of function in the lower 
extremities.  In consideration of a staged rating, the Board 
finds that the criteria for a 40 percent rating were first 
met on July 7, 2008-the date of the most recent VA 
examination.  Prior to that date, no more than mild symptoms 
were objectively indicated by the competent medical evidence.  
Moderately severe incomplete paralysis was first evidenced at 
the July 7, 2008 examination.

In sum, prior to July 7, 2008, an evaluation in excess of the 
20 percent already assigned is not warranted for 
radiculopathy of the right or left lower extremity.  From 
July 7, 2008, a 40 percent rating is warranted for 
radiculopathy of each.

PTSD, Depression, and Anxiety

In October 2007, the Board denied a rating in excess of 10 
percent for service-connected sleep disorder.  The Board 
addressed the rating period since the effective date of the 
award of service connection for sleep disorder (September 24, 
2004) and evaluated the disorder under Diagnostic Code 9413 
as an anxiety disorder, not otherwise specified.  See 
38 C.F.R. § 4.130 (2008).  At the time of the Board's 
decision, the veteran had a pending appeal concerning a claim 
for a psychiatric disability in addition to a sleep disorder.  
While the case was in remand status, the RO granted service 
connection for PTSD, depression, and anxiety (previously 
diagnosed as a sleep disorder) by an April 2008 rating 
decision.  A 30 percent rating was assigned for the 
disability and an effective date for the rating was set as 
March 5, 2007.  Thereafter, the veteran appealed for an 
earlier effective date.  In June 2008, the RO granted the 
appeal and set an effective date of September 24, 2004, the 
same effective date that was set for the sleep disorder 
award.

Although a rating of a psychiatric disability (sleep 
disorder) was adjudicated in October 2007, the Board finds 
that the present disability is a newly service-connected 
psychiatric disability.  This is so even though sleep 
impairment may be an aspect of the now service-connected 
PTSD, depression, and anxiety.  If the disabilities were 
identical, the RO would have been barred from setting a 
rating in excess of what the Board had determined the correct 
evaluation to be in the October 2007 decision.  Nevertheless, 
because service-connected PTSD, depression, and anxiety 
constitute psychiatric disability distinct from the 
previously service-connected sleep disorder, the Board will 
address the issue.  

The veteran's service-connected psychiatric disability has 
been evaluated under Diagnostic Code 9411 for PTSD.  Under 
that diagnostic code, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).

A review of the evidence of record since the effective date 
of the award of service connection (September 24, 2004) 
reveals that the veteran underwent VA psychiatric examination 
in October 2004.  Mental status examination reflected that 
the veteran exhibited good eye contact, no aberrant or 
bizarre behaviors, and that he appeared congenial and 
affable.  The veteran's speech was fully understandable, his 
thought process was goal directed, and there were no 
disturbances.  Affect was euthymic and mood was appropriate.  
There were no signs of hallucinations or delusions.  The 
veteran was oriented, had good attention and concentration, 
and abstract ability was good.  The veteran's sleep level was 
fair and he was not a danger to himself or others.  It was 
also noted that the veteran had been married for twelve years 
and that he was a full-time student.  The veteran attended 
church and had lots of friends through the church.  The 
examiner stated that there was no occupational or social 
impairment at that time.  A diagnosis of "phase of life 
problem" was provided.  A GAF (Global Assessment of 
Functioning) score of 70 was assigned because the examiner 
found that the veteran functioned relatively well.  The 
examiner concluded that that the veteran's problem would have 
minimal, if any, impact on maintaining gainful employment.

During this time period, the veteran began to seek regular 
mental health treatment through VA system.  Treatment records 
show that the veteran carried a GAF score between 65 and 70.  
His mental health was stated as within the normal range, 
although complaints of depression and sleep problems were 
noted.

The veteran underwent further VA examination in January 2005.  
The examiner diagnosed the veteran with a sleep disorder, not 
otherwise specified, because of sleep impairment that the 
veteran was experiencing as a result of his general medical 
condition.  Mental status examination reflected that the 
veteran had very good grooming and hygiene.  There were no 
aberrant or bizarre behaviors and eye contact was good.  
Speech was fully understandable, thought process was goal 
directed, and there were no disturbances.  There were no 
signs of hallucinations or delusions.  Affect was euthymic 
and insight was good.  The veteran was oriented, his abstract 
ability was intact, and he was not a danger to himself or 
others.  The examiner noted that there was no social 
impairment or restrictions on activities of daily living at 
that time.  A GAF score of 75 was assigned and the examiner 
stated that the sleep disorder had no affect on social or 
occupational functioning.  The examiner concluded that there 
would be an occasional, mild, or transient symptom with 
decreased work efficiency and ability to perform occupational 
tasks only during times of significant stress.

During this time period, symptoms similar to those seen in 
the January 2005 examination report were seen in VA treatment 
records.  He continued to carry a GAF score of 70.  In June 
2005 and July 2005, a private doctor evaluated the veteran.  
R.G.A., Ph.D., diagnosed the veteran with "phase of life 
problem."  Dr. R.G.A. assigned a GAF score of 70 and stated 
that there did not appear to be a mental condition that was 
affecting the veteran's normal functions or that would affect 
his job duties.  Dr. R.G.A. noted the veteran's complaints of 
depression, sleep impairment, and irritability.  It was noted 
that there was magnification of symptoms most likely the 
result of seeking compensation.  Dr. R.G.A.'s evaluation 
reflected a depressed mood, a restricted affect, an organized 
and goal-directed thought process.  No suicidal, homicidal, 
or paranoid ideation was noted.  Speech was fluent and free, 
attention was mildly impaired and inconsistent, memory was 
intact, and abstract thinking was above average.

In January 2007, the veteran was diagnosed with depression 
disorder, not otherwise specified, at the Omaha VAMC.  At 
that time, the veteran complained of increased depression and 
difficulty sleeping.  Objectively, it was noted that the 
veteran had good hygiene and grooming, his eye contact was 
good, and he had a cooperative attitude.  Mood was depressed 
and affect was congruent.  The veteran's speech was relevant 
and spontaneous, his thought process logical and goal 
directed, and his thought content relevant.  Insight was good 
and there was no suicidality or homicidality.  Later that 
month, he was diagnosed with bipolar disorder.  Symptoms were 
similar, but mood was described as angry, affect was 
irritable, an insight was poor.  The veteran had a GAF score 
of 51.  In February 2007, the veteran's mood was neutral, his 
affect was appropriate and variable, and his insight was 
fair.  The diagnosis was bipolar disorder and a GAF score of 
61 was assigned.  Later that month, the veteran had a GAF 
score of 60.  In April 2008, when the diagnosis had changed 
to PTSD, the veteran had a GAF score of 58.

In March 2008, the veteran underwent VA examination in 
connection with the claim in order to determine whether he 
had PTSD and to determine the level of severity of his 
psychiatric disability.  The examiner found that the veteran 
did have PTSD and provided a diagnosis of PTSD, depression, 
and anxiety.  It was noted that the diagnosis of depression 
and anxiety was secondary to the veteran's general medical 
condition that was formerly diagnosed as a sleep disorder.  
The examiner characterized the severity of the depression and 
anxiety as mild.

Mental status examination at the March 2008 examination 
reflected PTSD-related symptoms of intrusive thoughts, 
hypervigilance, startle response, flashbacks, avoidant 
behavior, nightmares, and sleep impairment.  The veteran 
appeared clean, neatly groomed, and appropriately dressed.  
Psychomotor activity and speech were unremarkable.  The 
veteran was cooperative and friendly, and he was oriented.  
Affect was restricted and mood was anxious and depressed.  
Thought process and content were unremarkable.  Regarding 
judgment and insight, the veteran understood the outcome of 
behavior and that he had a problem.  There was no evidence of 
delusions, hallucinations, homicidal thoughts, or suicidal 
thoughts.  It was noted that the veteran did not have 
obsessive or ritualistic behavior, or panic attacks.  Impulse 
control was good and memory was normal.  It was noted that 
the veteran had full-time employment.  A combined GAF score 
of 60 was assigned by the examiner.  

The March 2008 examiner also commented on the effects of the 
veteran's psychiatric disability.  The examiner characterized 
the effects on occupational and social functioning as an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but with 
generally satisfactory functioning.  The examiner indicated 
that the disability did not result in either:  reduced 
reliability and productivity; deficiencies in most areas, 
such as work, school, family relationships, judgment, 
thinking, or mood; or total occupational and social 
impairment.

Based on the three VA examination reports, as well as the VA 
and private treatment records, the Board finds that the 
veteran's symptoms associated with PTSD, depression, and 
anxiety have resulted in occupational and social impairment 
with no worse than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  This level of disability equates to a 30 percent 
rating based on the rating criteria.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9411).  Although that level of disability 
was not evidenced during the entire rating period 
(particularly from 2004 to 2007), a 30 percent rating has 
already been awarded by the RO since the award of service 
connection.  In any event, a rating in excess of 30 percent 
is not warranted at any time during the rating period.  See 
Fenderson, 12 Vet. App. at 126.

The competent medical evidence does not show that the 
veteran's service-connected psychiatric disability has 
resulted in occupational and social impairment with reduced 
reliability and productivity.  Such impairment would warrant 
a 50 percent rating.  The March 2008 VA examiner specifically 
found that the veteran's impairment was not severe enough to 
result in that type of impairment, or for that matter 
impairment sufficient to meet the criteria for a 70 or 100 
percent rating.  The VA examinations that were conducted 
earlier in the rating period reflected even less impairment.

Symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood have not 
been evidenced in the record.  Additionally, the fact that 
the veteran has predominantly been employed full time (or in 
school full time), has been married for many years, and has 
attended church with friends is evidence that he is able to 
establish and maintain effective work and social 
relationships.  Moreover, the symptoms set forth in the 
rating criteria for 70 and 100 percent were not evidenced in 
the treatment records or examination reports.

The veteran's representative asserts that the veteran has 
complained of symptoms that would meet the criteria for a 50 
percent rating.  The Board finds that the mental status 
examinations that have been conducted are probative to 
whether the veteran actually exhibits such symptoms, and 
those several examinations have not indicated that the 
veteran's impairment approximates the level of impairment as 
described by the 50 percent rating criteria.

The veteran's representative also maintains that a higher 
initial rating is warranted based on some of the GAF scores 
that were assigned, particularly the lower scores.  At times 
during the rating period, the GAF score has been listed 
between the range of 51 to 60, which generally reflects 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  Examples of moderate symptoms 
include flat affect, circumstantial speech, and occasional 
panic attacks.  However, the veteran's affect has not been 
described as flat, his speech as been generally normal, and 
as recently as the March 2008 VA examination, it was noted 
that the veteran did not have panic attacks.  Thus, without 
evidence that the veteran in fact suffers from the symptoms 
that are characteristic of a GAF score between 51 and 60, the 
Board does not find that a higher initial rating is warranted 
based solely on a GAF score.  The Board finds the evidence 
that documents actual symptoms to be more probative than GAF 
scores and what they may represent.  Accordingly, an initial 
rating in excess of 30 percent is not warranted for any time 
since the award of service connection for PTSD, depression, 
and anxiety.

Constipation

In October 2007, the Board remanded a claim of service 
connection for disability manifested by constipation.  While 
the claim was in remand status, the RO granted service 
connection for constipation as secondary to service-connected 
intervertebral disc syndrome.  According to a July 2008 VA 
examination, the veteran's constipation was at least as 
likely as not related to the narcotic analgesics that the 
veteran was taking to treat his low back pain.  Thus, 
although the constipation was not a neurologic abnormality of 
the intervertebral disc syndrome, the symptom was related to 
the disability nonetheless.  The RO evaluated the veteran's 
constipation as noncompensably (zero percent) disabling and 
the veteran appealed the initial evaluation.  Thus, the issue 
of service connection is no longer before the Board, but 
rather the level of severity of the veteran's constipation 
since the effective date of the award of service connection 
is to be addressed.

The RO evaluated the veteran's constipation by analogy to 
Diagnostic Code 7319 for "irritable colon syndrome."  That 
diagnostic code provides that a noncompensable rating is 
warranted for mild symptoms, including disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent rating is warranted for moderate symptoms, 
including frequent episodes of bowel disturbance with 
abdominal distress.  The highest schedular rating for 
irritable colon syndrome is 30 percent, which is warranted 
for severe symptoms, including diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114 (Diagnostic Code 7319) 
(2008).

A review of the medical evidence since the effective date of 
the award of service connection (September 24, 2004), reveals 
that the veteran experiences constipation.  VA examinations 
in January 2005 and July 2008 contain evidence as to the 
severity of the symptom.  At the January 2005 VA examination, 
the veteran reported that he had constipation 3-4 days per 
week.  The examiner diagnosed the veteran with intermittent 
constipation.  At the July 2008 VA examination, the veteran 
reported that he experiences constipation weekly, with 
increased frequency when he uses Tylenol #3 for pain 
medication.  There was no description of fecal impaction, 
severe abdominal pain, cramping, or periods of complete 
incapacity related to constipation within the last year.

Based on these VA examination reports, the Board finds that 
the veteran has constipation resulting in no more than mild 
disability.  The evidence shows that the veteran experiences 
disturbances of bowel function with abdominal distress.  The 
veteran reported more weekly instances of constipation at the 
January 2005 VA examination compared to the July 2008 
examination.  The January 2005 examiner described the 
constipation as intermittent.  A noncompensable rating is 
warranted for mild symptoms that are described as occasional 
abdominal distress.  "Intermittent" is more akin to 
"occasional" than it is to "frequent" or "more or less 
constant," which are indicative of moderate and severe 
symptoms, respectively.  Thus, a noncompensable rating has 
been correctly assigned for the initial evaluation.  
Therefore, since the award of service connection, an initial 
compensable rating for constipation is not warranted.

The veteran's representative argues that other diagnostic 
codes may be applicable in the evaluation of the veteran's 
service-connected constipation.  Specifically, he points to 
Diagnostic Code 7301 for "adhesions of the peritoneum" and 
Diagnostic Code 7321 for "amebiasis."  The Board does not 
find that those two diagnostic codes are appropriate for an 
analogous rating for the veteran's constipation.  Although 
constipation is listed along with other symptoms in the 
rating criteria under those diagnostic codes, the veteran's 
symptom of constipation is not closely related to those 
diseases.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2008).

In this regard, there is no evidence that the veteran has 
been clinically diagnosed with peritoneum adhesions.  
Additionally, a note following the rating criteria for 
peritoneum adhesions states that rating for adhesions will be 
considered when there is a history of operative or other 
traumatic or infectious process.  Such a history has not been 
documented in the medical records and the veteran's 
representative has not pointed to any history of operative or 
other traumatic or infectious process.  Thus, Diagnostic 
Code 7301 is not for application.  Amebiasis is the state of 
being infected with amebae, especially with Entamoeba 
histolytica.  See Dorland's Illustrated Medical Dictionary 58 
(30th ed. 2003).  There is no evidence of an infectious 
process in connection with the veteran's constipation, but 
rather the cause has been shown to be a side effect of pain 
medication.  As a result, the Board finds that Diagnostic 
Code 7319 is an appropriately analogous diagnostic code for 
evaluating the veteran's constipation.  The criteria for that 
diagnostic code refer generally to bowel disturbance and 
abdominal distress, specifying symptoms of constipation or 
diarrhea.  The criteria in Diagnostic Code 7319 do not refer 
to other symptoms that are set forth in Diagnostic Codes 7301 
and 7321, such as nausea, obstruction, distention, and 
cramps.  Consequently, Diagnostic Code 7319 is the most 
appropriate diagnostic code for evaluating the veteran's 
disability.

Headaches

In October 2007, the Board also remanded a claim of service 
connection for disability manifested by headaches.  Similar 
to the constipation claim, while the headaches claim was in 
remand status, the RO granted service connection for 
headaches on a secondary basis.  According to a July 2008 VA 
examination, the veteran had headaches that weren't caused by 
his intervertebral disc syndrome, but they were nevertheless 
aggravated by his intervertebral disc syndrome.  Based on 
that examination report, the RO granted secondary service 
connection for headaches based on aggravation.  Thus, the 
issue of service connection is no longer before the Board, 
but rather the level of severity of the veteran's aggravated 
headaches since the effective date of the award of service 
connection is to be addressed.

As noted in the Board's remand, under 38 C.F.R. § 3.310, 
service connection may be granted for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen, 7 Vet. App. at 448.  As noted above in the 
discussion regarding the claim of service connection for foot 
disability, the provisions of § 3.310 relating to aggravation 
have been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310 (2008)).  As already 
explained, and because this claim, like the foot disability 
claim, was filed before the effective date of the amendment, 
the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, which version favors the 
claimant.  See 38 C.F.R. § 3.310 (2006).

In the veteran's case, the RO correctly did not apply the 
amended provisions.  There was no indication that the RO 
required that the veteran establish a baseline level of 
disability for headaches.  In fact, the RO appeared to treat 
the evaluation of the veteran's headaches as one of secondary 
service connection based on direct causation despite the 
references to aggravation.  There was no reference to the 
degree of disability caused by the aggravation above the 
original level of impairment from headaches.  In any event, 
the RO established a noncompensable disability rating for 
headaches.  Here, the degree of disability of the veteran's 
headaches prior to the aggravation of the headaches by 
intervertebral disc syndrome is not ascertainable in terms of 
the rating schedule.  Thus, no deduction will be made by the 
Board, and the full level of impairment of the disability 
will be evaluated.

The veteran's headaches have been evaluated under Diagnostic 
Code 8100 for "migraine headaches."  That diagnostic code 
provides that a 50 percent rating is warranted for migraines 
with very frequently completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is warranted for migraines with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  A 10 percent rating is warranted 
for migraines with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
noncompensable rating is warranted for migraines with less 
frequent attacks.  38 C.F.R. § 4.124a (Diagnostic Code 8100).

A review of the evidence of record since the award of service 
connection does not reveal that the veteran experiences 
prostrating attacks as a result of his headaches.  In the 
course of VA treatment, the veteran reported having the 
occasional headache in some instances.  During other 
occasions, the veteran reported that he did not have 
headaches.  January 2005 and July 2008 VA examiners commented 
on the severity of the veteran's headaches.  The January 2005 
examiner found that the veteran had intermittent tension 
headaches that did not appear to be incapacitating 
functionally impairing headaches.  The examiner noted that 
there was no history of prostrating headaches.  The July 2008 
examiner noted the veteran's complaints of severe headaches 
and decreased concentration when his low back flares-up, 
typically occurring every two days.  However, the examiner 
characterized the headache severity as "not prostrating" 
and the examiner stated that ordinary activity was possible.

Based on the evidence of record, and primarily the January 
2005 and July 2008 VA examination reports, the Board finds 
that the veteran has not experienced characteristic 
prostrating attacks as a result of his headaches.  In 
describing the severity of the veteran's headaches, the 
examiners took into account the veteran's own reports and 
also made the conclusions after a physical examination.  
Prostrating attacks resulting from headaches, which are 
required for a higher rating, are not evidenced in the 
record.  See 38 C.F.R. § 4.124a (Diagnostic Code 8100).  
Consequently, an initial compensable rating is not warranted 
for headaches at any time since the award of service 
connection.

The veteran's representative argues that the veteran's 
headaches should be rated by analogy under Diagnostic 
Code 8045 (brain disease due to trauma) or 8046 (cerebral 
arteriosclerosis).  See 38 C.F.R. § 4.20.  Although both 
those diagnostic codes provide for a 10 percent rating for 
purely subjective complaints of headaches, Diagnostic 
Code 8045 presupposes head trauma and Diagnostic Code 8046 
presupposes cerebral arteriosclerosis.  See 38 C.F.R. 
§ 4.124a.  Evidence of head trauma or cerebral 
arteriosclerosis is not of record and the veteran's 
representative has not pointed to any evidence that reflects 
headaches resulting from head trauma or cerebral 
arteriosclerosis.  Therefore, those diagnostic codes are not 
for application.

(The Board notes that Diagnostic Code 8045 (residuals of 
traumatic brain injury) was revised effective October 23, 
2008.  See 73 Fed. Reg. 54693-708 (Sept. 23, 2008).  The 
amendment provides that the revised provisions will apply to 
all applications for benefits received on or after October 
23, 2008.  Thus, the revised provisions do not apply to the 
veteran's appeal.  Nevertheless, traumatic brain injury is 
not evidenced by the record.)

Conclusion

The above rating determinations are based upon consideration 
of applicable rating provisions.  It should also be pointed 
out that there is no showing that the veteran's service-
connected disabilities have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of his 
disabilities have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that higher 
ratings, as described above, are warranted for portions of 
the rating period regarding intervertebral disc syndrome 
status post laminectomy, for radiculopathy of the right lower 
extremity, to include the right leg, right foot, and right 
toes, and for radiculopathy of the left lower extremity, to 
include the left leg, left foot, and left toes.  Higher 
ratings for the other portions of the rating period must be 
denied, as well as higher ratings with respect to 
constipation, headaches, and PTSD, depression, and anxiety.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for even higher ratings, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a foot disability is denied.

Prior to March 14, 2007, a rating in excess of 20 percent for 
intervertebral disc syndrome status post laminectomy is 
denied.

A 40 percent rating for intervertebral disc syndrome status 
post laminectomy is granted from March 14, 2007 to July 7, 
2008, subject to the laws and regulations governing the 
payment of monetary awards.

From March 14, 2007, a rating in excess of 40 percent for 
intervertebral disc syndrome status post laminectomy is 
denied.

Prior to July 7, 2008, a rating in excess of 20 percent for 
radiculopathy of the right lower extremity, to include the 
right leg, right foot, and right toes, is denied.

A 40 percent rating for radiculopathy of the right lower 
extremity, to include the right leg, right foot, and right 
toes, is granted from July 7, 2008, subject to the laws and 
regulations governing the payment of monetary awards.

Prior to July 7, 2008, a rating in excess of 20 percent for 
radiculopathy of the left lower extremity, to include the 
left leg, left foot, and left toes, is denied.

A 40 percent rating for radiculopathy of the left lower 
extremity, to include the left leg, left foot, and left toes, 
is granted from July 7, 2008, subject to the laws and 
regulations governing the payment of monetary awards.

An initial rating in excess of 30 percent for PTSD, 
depression, and anxiety is denied.

An initial compensable rating for constipation is denied.

An initial compensable rating for headaches is denied.


REMAND

The Board finds that further development is necessary for the 
claim of service connection for a right shoulder disability.

The veteran asserts that he has a right shoulder disability 
that is the result of his active military service.  He states 
that his duties in the United States Air Force entailed the 
lifting and carrying of heavy aircraft equipment.  The 
veteran maintains that performing the maintenance duties over 
several years may have resulted in the right shoulder pain 
and limitation of motion that he currently experiences.  
Thus, he contends that service connection is warranted for a 
right shoulder disability.

Post-service medical records reflect treatment for right 
shoulder pain by J.A.R., M.D., in March 2008.  A three to 
four-month history of right shoulder was reported by the 
veteran.  The veteran had normal range of motion of the right 
shoulder, but there were signs of impingement.  Dr. J.A.R. 
stated that the veteran probably had rotator cuff tendinitis 
and bicipital tendinitis.  Dr. J.A.R. did not comment on the 
origin of the right shoulder symptoms.

The veteran's service medical records are negative for 
treatment involving the right shoulder.  The veteran received 
treatment with respect to the low back and lower extremities 
during military service.  However, musculoskeletal 
examinations throughout his active service did not refer to 
or reveal any problems with the right shoulder.

Service personnel records document the veteran's military 
occupational specialty as aerospace maintenance craftsman.  
During service in the Air Force, the veteran had several 
positions relating to the maintenance of aircraft, including 
with the 93rd Bomb Squadron.  The veteran's statements 
pertaining to the lifting and carrying of heavy aircraft 
equipment are seemingly credible and are supported by the 
type of duties he performed during service.  The Board finds 
that he more likely than not lifted and carried heavy 
aircraft equipment during service.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362 (2005) (a veteran is competent to 
report factual matters of which he had first hand knowledge).

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Here, there is evidence of recurrent symptoms of a right 
shoulder disability and evidence that establishes an in-
service event in lifting and carrying heavy aircraft 
equipment.  There is at least some indication that the two 
may be related.  No medical professional has yet to comment 
on such a relationship.  Although a VA medical examination is 
warranted, the veteran has not yet been afforded one in 
connection with this claim.

Therefore, the veteran should be scheduled for a VA 
examination in order to identify any right shoulder 
disabilities and to determine whether he has a right shoulder 
disability that is attributable to his active military 
service.

In August 2008, the veteran's representative stated that the 
veteran received treatment on his right shoulder at Horizon 
Spine Rehabilitation and through Dr. J.A.R.  If pertinent 
records (that have not already been obtained) exist from 
those two private treatment providers, the veteran should 
submit the records or provide sufficient information for VA 
to assist him in obtaining the records on remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Ask the veteran to identify medical 
records pertinent to his claim of service 
connection for a right shoulder 
disability.  Request treatment records 
(that have not already been obtained) 
from Horizon Spine Rehabilitation and 
Dr. J.A.R, as well as any other 
identified treatment provider.  Obtain a 
release from the veteran as necessary.

2.  Schedule the veteran for a VA 
examination in connection with his claim 
of service connection for a right 
shoulder disability.  (Advise the veteran 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
diagnosis of any current right shoulder 
disability, if any.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the 
veteran has a current right shoulder 
disability that is related to his active 
military service (particularly his stated 
in-service lifting and carrying of heavy 
aircraft equipment).  The examiner should 
also indicate whether any such disability 
is more likely than not of post-service 
onset.  An opinion should be provided for 
every identified right shoulder 
disability and all opinions should be set 
forth in detail and explained in the 
context of the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a right shoulder 
disability.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


